COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  EMPLOYEES RETIREMENT SYSTEM                                     No. 08-19-00084-CV
  OF TEXAS,                                       §
                                                                     Appeal from the
                    Appellant,                    §
                                                                    41st District Court
  v.                                              §
                                                                of El Paso County, Texas
  CLAUDIA GUTIERREZ, Individually                 §
  and as next friend of L.F.G., a Minor,                          (TC# 2015DCV1608)
                                                  §
                    Appellee.

                                 MEMORANDUM OPINION

       Appellant Employees Retirement System of Texas has filed a motion for voluntary

dismissal of this appeal in connection with a settlement reached with Appellee. See TEX.R.APP.

P. 42.1(a)(1)(governing voluntary dismissals). The motion is granted, and this appeal is dismissed.

Per the agreement of the parties, each party will bear their own costs.


                                              GINA M. PALAFOX, Justice
February 7, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.